Exhibit 10.4

EXECUTION COPY

BRANDING AGREEMENT

between

VERIZON LICENSING COMPANY

and

IDEARC MEDIA CORP.

November 17, 2006

 

1



--------------------------------------------------------------------------------

BRANDING AGREEMENT

This Branding Agreement (the “Branding Agreement”), dated as of November 17,
2006, is between Verizon Licensing Company, a Delaware corporation (“Licensor”),
and Idearc Media Corp., a Delaware corporation (“IMC” or “Licensee”) (Licensor
and Licensee being hereinafter referred to individually as a “Party” and
collectively as the “Parties”).

WHEREAS, Licensor is the owner of, or has a valid license to use and sublicense
the use of, the trademarks, service marks, domain names, slogans, geographical
indications, trademark designs, logos and trade names identified on Schedules A,
B and C attached hereto and hereby made a part of this Branding Agreement (the
“Licensed Marks”);

WHEREAS, Verizon Communications Inc. (“Parent”) and Idearc Inc. (“Spinco”) have
entered into the Distribution Agreement, dated as of November 13, 2006 (the
“Distribution Agreement”), pursuant to which (i) Parent shall separate the
Spinco Assets (as defined in the Distribution Agreement) from the Verizon Assets
(as defined in the Distribution Agreement), (ii) in exchange for the
contribution to Spinco, directly or indirectly, of the Spinco Assets, Spinco
shall issue to Parent the Spinco Common Stock (as defined in the Distribution
Agreement) and distribute to Parent the Spinco Exchange Debt (as defined in the
Distribution Agreement) and cash and (iii) Parent shall distribute all of the
issued and outstanding shares of Spinco Common Stock to Parent’s stockholders;

WHEREAS, IMC, Parent and Verizon Services Corp. (“Verizon”) have entered in to
Publishing Agreement, dated as of the date hereof, (the “Publishing Agreement”)
pursuant to which IMC is willing to fulfill the Publishing Obligations (as
defined in the Publishing Agreement) of the Parent on the terms and conditions
set forth in the Publishing Agreement;

WHEREAS, for a limited period of time following the closing of the transactions
described in the Distribution Agreement (such date, the “Closing Date,” and such
event, the “Closing”), Licensee desires to obtain a nonexclusive, limited
license to phase out use of the Licensed Marks identified in Schedule A (the
“Licensed Schedule A Marks”) in connection with the conduct of the Business (as
defined below);

WHEREAS, following the Closing, Licensee desires to obtain an exclusive, limited
license to continue to use the Licensed Marks identified in Schedule B (the
“Licensed Schedule B Marks”) in connection with the printing and distribution of
the Primary Directories (other than Internet Services) and a nonexclusive,
limited license to continue to use the Licensed Schedule B Marks in connection
with the printing and distribution of Special Directory Products (defined
below);

WHEREAS, following the Closing, Licensee desires to obtain a nonexclusive,
limited license to continue to use the Licensed Marks identified in Schedule C
(the “Licensed Schedule C Marks”) in connection with the conduct of portions of
the

 

1



--------------------------------------------------------------------------------

 

Internet Services in the delivery of Directory Products in electronic media; and

WHEREAS, in connection with and furtherance of, and as consideration for, the
performance by Licensee of its obligations under the Publishing Agreement,
Licensor is willing to grant Licensee the aforementioned limited licenses to use
the Licensed Marks in connection with the conduct of the Business but only for
so long and to the extent that Licensee performs the Publishing Obligation
pursuant to the Publishing Agreement, and upon the following terms and
conditions.

AGREEMENT

In consideration of the mutual promises contained herein and intending to be
legally bound, the Parties agree as follows:

 

1. Definitions.

Capitalized terms used but not defined herein have the meanings assigned to them
in the Intellectual Property Agreement (as defined below). Other capitalized
terms, as used herein, have the meanings set forth below or in the body of this
Branding Agreement.

“Activity Default Notice” is defined in Section 11(d)(v).

“Affiliate” is defined in the Publishing Agreement.

“Business” means the business of publishing and providing directory products and
services, consisting principally of searchable (e.g., by alphabet letter or
category) multiple wireline telephone listings and classified advertisements
primarily of Persons located in the Territory that are targeted primarily at and
distributed primarily to end users located in the Territory in tangible media
(e.g., paper directories), electronic media (e.g., Internet) and digital media
(e.g., PDA download) and soliciting and entering into agreements with
advertisers to place advertising in the foregoing directory products; provided,
however, the foregoing shall not include directory products and services
comprised primarily or substantially of wireless telephone listings.

“Business Day” means a day (excluding Saturday and Sunday) on which banks
generally are open for the transaction of business in New York, New York.

“Closing” is defined in the Recitals of this Branding Agreement.

“Closing Date” is defined in the Recitals of this Branding Agreement.

“Directory Product” means a telephone directory product consisting principally
of searchable (e.g., by alphabet letter or category of products or services)
multiple wireline telephone listings and/or classified advertisements that is
delivered or otherwise made available to end users in tangible media (e.g.,
paper directories, CD-ROM) or digital media (e.g., PDA download).

 

2



--------------------------------------------------------------------------------

 

“Expanded License Area” or “ELA” is defined in Section 2(b)(iii) of this
Branding Agreement.

“ILEC” means an incumbent local exchange carrier.

“IMC” is defined in the Preamble of this Branding Agreement.

“Intellectual Property Agreement” means the Intellectual Property Agreement
dated as of the Closing by and between Verizon Services Corp. and Spinco.

“Internet Services” means the marketing, advertising, sale and/or provision of
services offered by Company as of the Effective Date, delivered over wireless
networks to the handsets of end users, which are known as “SuperPages On the Go”
services.

“Licensee” is defined in the Preamble of this Branding Agreement.

“Licensed Marks” is defined in the Recitals of this Branding Agreement.

“Licensed Schedule A Marks” is defined in the Recitals of this Branding
Agreement.

“Licensed Schedule B Marks” is defined in the Recitals of this Branding
Agreement.

“Licensed Schedule C Marks” is defined in the Recitals of this Branding
Agreement.

“License Term” means the Section 2(a) License Term, the Section 2(b) License
Term, and/or the Section 2(c) License Term, as applicable.

“Licensor” is defined in the Preamble of this Branding Agreement.

“Non-Compete Agreement” means the Non-Competition Agreement entered into as of
the date hereof between Parent and IMC.

“Person” is defined in the Publishing Agreement.

“Primary Directories” is defined in the Publishing Agreement. Without limiting
the foregoing, Primary Directories shall also include: (i) any Directory Product
Licensee is required to Publish pursuant to the terms of the Publishing
Agreement; and (ii) any underlay or overlay (as such terms are generally used in
the telephone directories publishing business) print Directories Products that
cover all or a portion of a geographic area covered by a Primary Directory.

“Publish” or “Publisher” is defined in the Publishing Agreement.

“Publishing Agreement” is defined in the Preamble of this Branding Agreement.

 

3



--------------------------------------------------------------------------------

 

“Related Agreements” means the Intellectual Property Agreement, the Software
Support and License Agreement, the Publishing Agreement, the Branding Agreement
and the Transition Services Agreement.

“Restricted Activity Default” is defined in Section 11(d)(v).

“Section 2(a) License” is defined in Section 11(a) of this Branding Agreement.

“Section 2(a) License Term” is defined in Section 11(a) of this Branding
Agreement.

“Section 2(b) License” is defined in Section 11(b) of this Branding Agreement.

“Section 2(b) License Term” is defined in Section 11(b) of this Branding
Agreement.

“Section 2(c) License” is defined in Section 11(c) of this Branding Agreement.

“Section 2(c) License Term” is defined in Section 11(c) of this Branding
Agreement.

“Service Area(s)” is defined in the Publishing Agreement.

“Special Directory Products” means Directory Products (other than Primary
Directories) (i) in any Service Area of a type in existence, or substantially
similar to those in existence, as of the Closing Date in such Service Area,
(ii) in any geographic area in which a Subsidiary of Parent is not the ILEC and
Licensee is Publishing Directory Products as of the Closing Date, of a type in
existence, or substantially similar to those in existence, as of the Closing
Date in such geographic area (as set forth on Schedule A-1), (iii) in the
geographic areas set forth in Schedule A-2 (attached hereto) of a type in
existence, or substantially similar to those in existence, as of the Closing
Date in any area set forth on Schedule A-1, provided that any such geographic
area(s) shall be removed from Schedule A-2 to the extent Company has not
published a tangible media Directory Product in substantially all of such
geographic area using the Licensed Schedule B Marks within eighteen (18) months
of the Effective Date, (iv) in an Expanded License Area pursuant to the terms of
Section 2(b)(iii), or (v) as may be approved in writing by Licensor for
designated geographic areas during the term of this Branding Agreement.

“Spinco” is defined in the Recitals of this Branding Agreement.

“Standards” is defined in Section 4 of this Branding Agreement.

“Subsidiary” means, with respect to any Person, any Person in which such Person
has a direct or indirect equity or ownership interest in excess of 50%.

“Telecommunications Services” is defined in Section 11(d)(v) of this Branding
Agreement.

 

4



--------------------------------------------------------------------------------

 

“Territory” means (A) with respect to tangible media Directory Products, the
then current Service Area(s); and (B) with respect to digital media Directory
Products and Internet Services, the United States of America, excluding its
territories or possessions, in each case as modified, from time to time,
pursuant to: (i) Section 3.9 of the Publishing Agreement; (ii) any partial
termination/cancellation pursuant to Section 11 hereof of the licenses granted
hereunder; (iii) any termination of the Non-Competition Agreement pursuant to
Section 4.2(e) of the Non-Compete Agreement and (iv) any
termination/cancellation of a Service Area(s) pursuant to Section 6.2(e) of the
Publishing Agreement.

“Transition Services Agreement” means the transition services agreement dated as
of between Verizon Information Technology LLC and Spinco.

“Video Services” is defined in Section 11(d)(v) of this Branding Agreement.

 

2. Grant of Licenses and Rights.

 

  (a) Subject to previously granted rights and licenses, if any, and subject to
the terms and conditions of this Branding Agreement (including the Section 2(b)
License and Section 2(c) License), and effective upon the Distribution (as
defined in the Distribution Agreement), Licensor hereby grants to Licensee and
to Licensee’s Subsidiaries a limited, personal, royalty-free, fully paid-up,
nonexclusive and nontransferable right and license for Licensee and its
Subsidiaries to use the Licensed Schedule A Marks in connection with the conduct
of the Business (which, solely for purposes of this Section 2(a), will include
all products and services sold by Licensee which, as of the Effective Time, use
the Licensed Schedule A Marks, wherever sold by the Licensee in the United
States Time) during the period of time set forth in this Section 2(a):

 

  (i)

Licensee shall cease and shall cause the Subsidiaries of the Licensee to cease,
immediately, but not later than sixty (60) calendar days after the Closing Date,
any and all use of the Licensed Schedule A Marks in any fashion or combination
on stationery, contracts, purchase orders, agreements and other business forms
and writings which could result after the Closing Date in a legal commitment of
or which could reasonably result in causing any Person to believe it had
obtained a legal commitment from any of Verizon Communications Inc. or any of
its Affiliates. Licensee shall cease and shall cause the Affiliates of Licensee
to cease, immediately after the Closing Date, any use of the Licensed Schedule A
Marks in any fashion or combination, as well as of any other designation
indicating affiliation after the Closing Date with any of Verizon Communications
Inc. or any of its Affiliates, other than as expressly permitted by Sections
2(b) and 2(c) hereof. As promptly as possible, but no later than within thirty
(30) calendar days after the Closing Date, Licensee shall notify, in writing,
all

 

5



--------------------------------------------------------------------------------

 

 

customers, suppliers and financial institutions having current business
relationships with IMC or its Affiliates that IMC has become a separate entity
and is no longer affiliated with Licensor or any of its Affiliates.
Notwithstanding the foregoing, on the Closing Date IMC shall file the forms and
related documents required to change the name of IMC to a name that does not
include any Licensed Schedule A Marks;

 

  (ii) After the Closing, except as otherwise expressly permitted hereunder, all
Licensed Schedule A Marks on all other materials in the possession or under the
control of Licensee shall be replaced, removed or covered-over by Licensee, at
Licensee’s expense, as soon as possible, but in no event later than one hundred
eighty (180) calendar days after the Closing Date for items existing as of the
Closing Date with Licensed Schedule A Marks affixed to them that are used by
Licensee and its Subsidiaries in their operation of the Business, including,
without limitation, use of Licensed Schedule A Marks on buildings, vehicles,
equipment, kits, signs, billboards, manual covers and notebooks; provided,
however, that the Licensee and its Subsidiaries shall have a period of up to
nine (9) months to remove Licensed Schedule A Marks from signs (including signs
on buildings and vehicles) to the extent Licensee and its Subsidiaries undertake
efforts immediately to remove such Licensed Schedule A Marks from such signs. In
addition, Licensee and its Subsidiaries shall not be deemed to have violated
this Branding Agreement or to have infringed the rights of Licensor or its
Affiliates by reason of: (A) the appearance of the Licensed Schedule A Marks in
or on any archival business records or in or on any third party’s publications,
marketing materials, brochures, equipment or products that IMC or its
Subsidiaries distributed in the ordinary course of business prior to the Closing
Date, and that generally are in the public domain, or any other similar uses by
any such third party over which the Licensee or its Subsidiaries have no
control; provided that Licensee and its Subsidiaries take reasonable steps to
notify such third party of such usage of which it becomes aware, or (B) the use,
provided that such use shall exist for no more than one (1) year after the
Closing Date, by the Licensee or its Subsidiaries of the Licensed Schedule A
Marks in a non-trademark manner for purposes of conveying to customers or the
general public that the name of their businesses have changed or the change in
ownership;

 

  (iii)

Subject to Section 2(a)(i) above, from and after the Closing, Licensee shall not
use or include, and Licensee shall cause its Subsidiaries not to use or include,
the Licensed Schedule A Marks as or in their corporate, popular or trade names,
or in any advertising or publications placed or published after the Closing

 

6



--------------------------------------------------------------------------------

 

 

Date. Any such advertising and publications placed or published on or before the
Closing shall be discontinued and not be renewed after the Closing; provided
that with respect to directory publications that are in production and cannot be
reasonably modified to delete the applicable Licensed Schedule A Marks, that
have already been distributed by IMC to end users, or that are in the process of
being distributed by IMC to end users, Licensee shall not be required to
discontinue any such directory publication until the end of the scheduled term
of such directory publication (which for the purposes of this proviso shall be
deemed to be no later than eighteen (18) months from the Closing Date); and

 

  (iv) From and after the Closing, Licensee shall not use or include, and
Licensee shall cause the Subsidiaries of the Licensee not to use or include, the
Licensed Schedule A Marks in the sale or offer for sale of any products or
services, except as otherwise provided in subsections 2(a)(i), 2(a)(ii) and
2(a)(iii) above.

 

  (b) Subject to previously granted rights and licenses, if any, and subject to
the terms and conditions of this Branding Agreement and effective upon the
Closing, Licensor hereby grants to Licensee and to its Subsidiaries the
following licenses:

 

  (i) a personal, royalty-free, fully paid-up, (A) exclusive and nontransferable
(except and to the extent expressly permitted pursuant to Section 16 below)
right and license to use the Licensed Schedule B Marks in connection with the
conduct of the Business in the Territory (excluding digital media Directory
Products and Internet Services) by IMC and its Subsidiaries during the
Section 2(b) License Term of this Branding Agreement; and without limiting the
grant of rights pursuant to Sections 2(b) and 2(c), (B) nonexclusive and
nontransferable (except as expressly permitted pursuant to Section 16 below)
right and license to use the Licensed Schedule B Marks in connection with the
publishing, printing and distribution of Special Directory Products and the
distribution of digital media Directory Products, in each case only in the
specified geographic area in which such Special Directory Product and the
Territory in which such digital media directory Product is authorized to be
Published and for the license term specified below;

 

  (ii)

a personal, royalty-free, fully paid-up, (A) exclusive and nontransferable
(except as expressly permitted pursuant to Section 16 below) right and license
to use the Licensed Schedule B Marks in connection with the solicitation of and
sale to Persons solely located in or solely conducting business in the Territory
of classified advertising and telephone listings for inclusion in tangible media
Directory Products in the Territory during the Section 2(b) License

 

7



--------------------------------------------------------------------------------

 

 

Term; and (B) nonexclusive and nontransferable (except as expressly permitted
pursuant to Section 16 below) right and license to use the Licensed Schedule B
Marks in connection with the solicitation of and sale to (1) Persons located in
or conducting business in the Territory of classified advertising and telephone
listings for inclusion in Directory Products during the Section 2(b) License
Term; and (2) Persons of classified advertising and telephone listings for
inclusion in Special Directory Products during the shorter of the term approved
for such Special Directory Products or the use of Licensed Schedule B Marks on
such Special Directory Products;

 

  (iii)

during the term of this Branding Agreement and provided Licensee and its
Affiliates are in full compliance with the terms of this Branding Agreement,
Licensee may request and, subject to the following, Licensor shall grant,
additional personal, royalty-free, fully paid-up, non-exclusive rights and
licenses to Licensee to use the Licensed Schedule B Marks in connection with
Special Directory Products in a specified geographic area of the United States
of America (excluding its territories, possessions and the State of Hawaii)
other than (A) any current or future Service Area, (B) any geographic area set
forth on Schedule A-1 or Schedule A-2, (C) any geographic area as to which a
previously granted License to Licensee was terminated, cancelled or expired, or
(D) any geographic area in which Licensor or its Affiliates has announced,
commenced or developed definitive business plans to provide services as a LEC
and to provide any Directory Products using any of the Licensed Schedule B
Marks, provided that this exception shall terminate if Licensor or its
Affiliates have not commenced operations as a LEC within eighteen (18) months of
the date notice was given to Licensor as provided below (any such specified
geographic area, other than the excluded geographic area(s), an “Expanded
License Area” or “ELA”); such Expanded License Area Licenses shall, unless
sooner terminated/cancelled, expire on the thirtieth (30th) anniversary of the
Effective Date, and shall be subject to the same terms and conditions of this
Branding Agreement as Licenses granted for the markets listed on Schedule A-2,
including the termination/cancellation provisions, provided that Licensee shall
provide notice to Licensor of its request for license not less than ninety
(90) days prior to commencing any marketing, sales, or other activity involving
the use of the Licensed Schedule B Marks in the proposed ELA and the ELA License
shall automatically be granted thirty (30) days after delivery of such notice
unless Licensor has notified Licensee that the conditions for receipt of an ELA
License have not been met, further provided that any ELA License granted
hereunder shall automatically terminate if Licensee or its Affiliate has not
published a tangible media Special

 

8



--------------------------------------------------------------------------------

 

 

Directory Product in substantially all of such ELA using the Licensed Schedule B
Marks within eighteen (18) months of the date notice was first given to
Licensor; and, notwithstanding any other term or condition of this Branding
Agreement, an Expanded License Area License shall automatically terminate/cancel
with respect to any Expanded License Area in which Verizon or any of its
Affiliates becomes a LEC by merger, acquisition of assets or stock or otherwise
and is subject to Publishing Obligations with respect to such ELA, such
termination/cancellation becoming effective on the eighteenth (18th) month
anniversary of the occurrence of such event; and

 

  (iv) notwithstanding the provisions of Section 2(a), a personal, royalty-free,
fully paid-up, nonexclusive and nontransferable (except as expressly permitted
pursuant to Section 16 below) right and license, during the Section 2(b) License
Term, to identify Licensee (including on business cards, correspondence, order
forms, approved signage for Primary Directories or Special Directory Products,
customer bills and sales collateral, provided they include, respectively,
billing and sales collateral for Primary Directories or Special Directory
Products bearing Licensed Schedule B Mark or Licensed Schedule C Mark) as “the
official publisher of Verizon print directories” in a form and content approved
by Licensor pursuant to Section 4.

 

  (c) Subject to previously granted rights and licenses, if any, and subject to
the terms and conditions of this Branding Agreement and effective upon the
Closing, Licensor hereby grants to Licensee and to its Subsidiaries the
following licenses:

 

  (i) a personal, royalty-free, fully paid-up, nonexclusive and nontransferable
(except and to the extent expressly permitted pursuant to Section 16 below)
right and license to use the Licensed Schedule C Marks in connection with the
marketing, advertising, sale and provision of the Internet Services by IMC and
its Subsidiaries during the Section 2(c) License Term; and

 

  (ii) a personal, royalty-free, fully paid-up, nonexclusive and nontransferable
(except and to the extent expressly permitted pursuant to Section 16 below)
right and license to use the Licensed Schedule C Marks in connection with the
solicitation of and sale primarily to Persons located in or conducting business
in the Territory or the then current geographic areas covered by the Special
Directory Products of classified advertising and telephone listings for
inclusion in the Internet Services of the Business during the Section 2(c)
License Term.

 

9



--------------------------------------------------------------------------------

 

  (d) Licensee shall have the right to grant sublicenses during the License Term
of its licensed rights with respect to the Licensed Schedule B Marks and
Licensed Schedule C Marks to its Subsidiaries, resellers, agents, distributors
and dealers in connection with the conduct solely in the Territory and the then
current geographic areas covered by the Special Directory Products of the
applicable portion of the Business of Licensee and Licensee’s Subsidiaries
during the applicable License Term; provided that:

 

  (i) Licensee shall not grant any other sublicense without the prior written
approval of Licensor, which approval shall not be unreasonably withheld or
delayed;

 

  (ii) Such sublicenses shall be in writing, shall be subject to compliance with
the terms of this Branding Agreement, shall provide for a term not to exceed the
applicable License Term, shall terminate when this Branding Agreement or the
applicable license terminates, is cancelled or expires, whichever occurs first,
and shall prohibit further sublicensing without Licensor’s prior written
consent;

 

  (iii) Such sublicenses shall provide that should the sublicensee or any of its
Affiliates become bankrupt or file a petition in bankruptcy, or should the
business of any such entity be placed in the hands of a receiver, assignee or
trustee for the benefit of creditors, whether by voluntary act of the entity or
otherwise, all licenses and rights granted pursuant to such sublicense to such
entity (including its Affiliates, if any) shall terminate automatically;

 

  (iv) Such sublicenses do not include any rights or licenses under the Licensed
Schedule A Marks; and

 

  (v) Licensee shall not have the right to grant any sublicenses to any provider
of Telecommunication Services or Video Services.

 

10



--------------------------------------------------------------------------------

 

  (e) Licensee may sublicense the Licensed Schedule B Marks and Licensed
Schedule C Marks to any Person (other than any provider of Telecommunication
Services or Video Services) with which Licensee forms a joint venture, marketing
alliance, co-branding alliance or strategic alliance, in each instance solely to
permit such joint venture, marketing alliance, co-branding alliance or strategic
alliance to market, advertise, sell and provide products and services in the
conduct solely in the Territory of the applicable portion of the Business by
Licensee and Licensee’s Subsidiaries in connection with the Licensed Schedule B
Marks and Licensed Schedule C Marks; provided that:

 

  (i) Licensee shall not grant such sublicenses without the prior written
approval of Licensor, which approval shall not be unreasonably withheld or
delayed;

 

  (ii) Such sublicenses shall be in writing, shall be subject to compliance with
the terms of this Branding Agreement, shall provide for a term not to exceed the
applicable License Term, shall terminate when this Branding Agreement or the
applicable license terminates, is cancelled or expires or when the joint venture
or alliance terminates, is cancelled or expires, whichever occurs first, and
shall prohibit further sublicensing without Licensor’s prior written consent;

 

  (iii) Such sublicenses shall provide that should the sublicensee, any Person
in such joint venture or alliance, or any Affiliates of any of the foregoing
become bankrupt or file a petition in bankruptcy, or should the business of any
such entity be placed in the hands of a receiver, assignee or trustee for the
benefit of creditors, whether by voluntary act of the entity or otherwise, all
licenses and rights granted pursuant to such sublicense to such entity
(including its Affiliates, if any) shall terminate automatically; and

 

  (iv) Such sublicenses do not include any rights or licenses under the Licensed
Schedule A Marks.

 

  (f)

Except and to the extent expressly permitted pursuant to Sections 2(b) and 2(c)
hereof, Licensee, its Subsidiaries and Licensee’s sublicensees shall not use the
Licensed Marks in connection with the marketing, advertising, sale or provision
of any goods or services to Persons outside the Territory or otherwise in the
conduct of any Business outside of the Territory; provided, however,
(i) Licensee, Licensee’s Subsidiaries and Licensee’s sublicensees may provide a
de minimis number of Directory Products using the Licensed Schedule B Marks to
Persons located outside of the Territory or the geographic area in which such
Directory Product is permitted to be Published; and (ii) the inclusion of de
minimis content from outside the Territory or the geographic area in which such

 

11



--------------------------------------------------------------------------------

 

 

Directory Product is permitted to be Published in Directory Products primarily
including listings of Persons located in the Territory or geographic area in
which such Directory Product is permitted to be Published and primarily directed
at end users located in the Territory or geographic area in which such Directory
Product is permitted to be Published shall not be a use of the Licensed Marks
outside of the Territory or geographic area in which such Directory Product is
permitted to be Published. Licensee’s conduct of the Business in the form of
Internet Services using the Licensed Schedule C Marks pursuant to the
Section 2(c) License on the initial screen of the service (but only for a period
of time not to exceed 4 seconds) and on the menu screen of the user’s handset
does not constitute the marketing, advertising, sale or provision of goods or
services or the conduct of the Business outside of the Territory using Licensed
Schedule C Marks.

 

  (g) Except and only to the extent expressly provided in the exclusive licenses
granted pursuant to this Branding Agreement, and then only during the term of
such exclusive license, nothing contained herein shall restrict Licensor’s
ability to use or sublicense the use of any Licensed Marks. Notwithstanding the
foregoing, nothing contained herein shall prevent Licensor or its Affiliates
from using any Licensed Marks to: (i) market, advertise, sell or provide
internet-based services or the Internet Services on and through websites on the
Internet, including, but not limited to the website at “www.verizon.com,” or any
other communications networks; (ii) publish and provide directory products and
services primarily comprised of listings of Persons located or doing business
outside of the Territory for which an exclusive license has been granted;
(iii) publish and provide directory products and services primarily comprised of
listings of Persons located or doing business outside of the Territory for which
an exclusive license has been granted but including listings of Persons located
or doing business in the Territory for which an exclusive license has been
granted that are de minimis when compared to the entirety of the listings
included in such directory products and services and when compared to the
totality of the listings that are available in the Territory for which an
exclusive license has been granted for inclusion in such directory products and
services; (iv) publish and provide directory products and services primarily
comprised of listings of wireless telephone numbers, including those of Persons
located or doing business in the Territory for which an exclusive license has
been granted; (v) distribute or make available in the Territory for which an
exclusive license has been granted any of the foregoing directory products or
services.

 

3. Inspection and Quality Control.

 

  (a)

Licensor has the right to control the quality of the products and services
marketed, advertised, sold or provided by Licensee, Licensee’s

 

12



--------------------------------------------------------------------------------

 

 

Subsidiaries and Licensee’s sublicensees in connection with the use of the
Licensed Marks as specifically described herein.

 

  (b) Licensee agrees that the nature and quality of all products and services
provided by Licensee, Licensee’s Subsidiaries and Licensee’s sublicensees which
are marketed, advertised, sold or provided under or in association with the use
of any Licensed Marks shall conform to such guidelines and standards as are
provided in writing from time to time by Licensor, and, in any event, shall be
of at least the quality of the products and services provided by IMC under the
Licensed Marks immediately prior to the Closing.

 

  (c) Licensee agrees to reasonably cooperate, and to require Licensee’s
Subsidiaries and Licensee’s sublicensees to cooperate, with Licensor in
facilitating Licensor’s control of the nature and quality of the products and
services provided by Licensee, Licensee’s Subsidiaries or Licensee’s
sublicensees in connection with the use of the Licensed Marks, and to permit
(and require its Subsidiaries and sublicensees to permit) reasonable, periodic
inspections of Licensee’s, Licensee’s Subsidiaries’ and Licensee’s sublicensees’
operations as requested in writing by Licensor. Such inspection shall be at
Licensor’s expense. Licensee agrees, and will require Licensee’s Subsidiaries
and Licensee’s sublicensees to agree, that the products and services provided by
Licensee, Licensee’s Subsidiaries and Licensee’s sublicensees which are
marketed, advertised, sold or provided in connection with the use of the
Licensed Marks will be marketed, advertised, sold and provided in accordance
with all applicable laws and regulations and in compliance with any regulatory
agency that has jurisdiction over such matters.

 

  (d) Except to the extent that compliance with the last sentence of
Section 3(c) requires a higher standard of quality, Licensor agrees that
Licensee will have met the required standards of quality with respect to the
physical attributes (i.e., paper quality, weight and thickness, materials used
for covers, spine tabs, tip ons and fold out, but expressly excluding any
content or intellectual property in or on the foregoing) of a tangible Directory
Product if Licensee can demonstrate that such physical attributes of its
Directory Products are of at least of the quality as those provided by the three
largest publishers of tangible Directory Products in the United States
(excluding Licensee).

 

4. Form of Use of Licensed Marks.

 

  (a)

Licensee agrees that the style of use of the Licensed Schedule B Marks and
Licensed Schedule C Marks shall be in the form and style conforming to
Licensor’s trademark usage guidelines and Brand Identity Standards (“Standards”)
attached hereto as Schedule D, as approved by Licensor. Licensor may update the
Standards from time to time. Licensee shall

 

13



--------------------------------------------------------------------------------

 

 

comply with any updated Standards as soon as reasonably practicable. Licensee
shall submit to Licensor for review and approval, prior to proposed use,
materials in which the Licensed Schedule B Marks or Licensed Schedule C Marks
are used in accordance with the following:

 

  (i) At least thirty (30) calendar days prior to proposed use – during the
first six (6) months after the Closing Date;

 

  (ii) At least fifteen (15) calendar days prior to proposed use – during the
second six (6) months after the Effective Date; and

 

  (iii) At least ten (10) calendar days prior to proposed use – during the
balance of the Term of this Branding Agreement.

Licensee, its Subsidiaries and Licensee’s sublicensees shall not publish,
distribute or use any such advertising. promotional materials or products or
services in which the Licensed Schedule B Marks or Licensed Schedule C Marks are
used without the prior written approval of the representative of Licensor listed
on Schedule 4(a), which Schedule Licensor may amend from time to time:

 

  (b) Licensee also agrees that Licensee shall cause to appear on all
advertisements, promotions and other displays on or in connection with which the
Licensed Schedule B Marks or Licensed Schedule C Marks are used, such legends,
markings and notices as Licensor may require in order to give appropriate notice
of any trademark rights therein.

 

  (c) Notwithstanding any other provision of this Agreement, Licensee may not
include on the front or back cover (inside or outside), tabs, spine or other
three sides of, or packaging containing any print Directory Product or the
cover, home page or similar feature of any non-print Directory Product (i) any
advertising for Telecommunications Services or Video Services (other than that
of Licensor or its Affiliates) or (ii) any name or brand (1) that is identified
with the provision of Telecommunications Services or Video Services (other than
that of Licensor or its Affiliates) except as required by applicable law or the
Legal and Regulatory Requirements or (2) of any entity engaged in any business
of the type listed in the “Restricted Headings” section of the Advertising
Policies attached as Schedule 4(d).

 

  (d)

Subject to Licensor’s prior written approval, Licensee may co-brand the front
covers and spines of the print Directories Products on which it is licensed to
use the Licensed Schedule B Marks hereunder with any trademark or trade name of
Licensee (the “Publisher Co-Brand Marks”), provided that: (i) with respect to
Primary Directories, the Licensed Schedule B Marks are clearly the dominant
brand (i.e., the Publisher Co-Brand Marks will not be more than 80% of the size
of the Licensed Schedule B Marks, except as otherwise approved in writing by
Licensor)

 

14



--------------------------------------------------------------------------------

 

 

on such covers and spines and (ii) with respect to Special Directory Products on
which the Schedule B Marks appear, the Schedule B Marks are at least 80% of the
size of the Publisher Co-Brand Marks and, in each case, the co-branding complies
with the then current Standards.

 

  (e) During the Section 2(b) License Term, and unless otherwise expressly
agreed in writing by Licensor the Licensed Schedule B Marks will appear, at no
cost to Licensor, clearly and conspicuously on the front cover and the spine of
each Primary Directory in the Territory (a) in the format and style specified in
the then current Standards and (b) in compliance with all other provisions of
this Agreement. The design and layout of the front cover and the spines of any
print Directories upon which any of the Licensed Schedule B Marks will appear
must be approved in writing by Licensor, and must comply with the then current
Standards and the provisions of this Agreement. Licensee may not make any change
to the Standards without the prior written consent of Licensor, which will not
be unreasonably withheld, particularly as necessary to permit Licensee to take
advantage of advertising sales opportunities that are being utilized by other
significant directory publishers. Upon Licensor’s request, Licensee will provide
Licensor with copies of the front cover and spine of any print Directory upon
which any of the Licensed Marks will appear prior to publication in order for
Licensor to ensure compliance with this Section 4(e).

 

  (f) Licensee shall not be required to use the Licensed Schedule B Marks on any
Special Directory Products.

 

5. Ownership and Goodwill.

 

  (a) Licensee acknowledges, and will obtain the acknowledgment of Licensee’s
Subsidiaries and Licensee’s sublicensees, that one or more of Licensor’s
Affiliates is the sole and exclusive owner of rights in the Licensed Marks, and
Licensee, Licensee’s Subsidiaries and Licensee’s sublicensees undertake not to
challenge the validity of the Licensed Marks, or the registration or application
for registration or ownership of the Licensed Marks by such Affiliate(s) of
Licensor, and agree that Licensee, Licensee’s Subsidiaries and Licensee’s
sublicensees will do nothing inconsistent with such ownership.

 

  (b)

Licensee further acknowledges and agrees, and will obtain the acknowledgment and
agreement of Licensee’s Subsidiaries and Licensee’s sublicensees, that all use
of the Licensed Marks by Licensee, Licensee’s Subsidiaries and Licensee’s
sublicensees and all goodwill developed therefrom shall inure to the benefit of
and be on behalf of Licensor. Licensee agrees, and Licensee’s Subsidiaries and
Licensee’s sublicensees will agree, that nothing in this Branding Agreement
shall give Licensee, Licensee’s Subsidiaries or Licensee’s sublicensees any
right,

 

15



--------------------------------------------------------------------------------

 

 

title or interest in or to the Licensed Marks other than the right to use the
Licensed Marks in the manner expressly permitted by this Branding Agreement.

 

  (c) Licensee agrees, and will obtain the agreement of Licensee’s Subsidiaries
and Licensee’s sublicensees, that Licensee, Licensee’s Subsidiaries and
Licensee’s sublicensees will not utilize the Licensed Marks or any confusingly
similar trademarks, service marks, trade names or domain names, except as
expressly permitted hereunder. Licensee agrees that it will not (and will obtain
the agreement of Licensee’s Subsidiaries and Licensee’s sublicensees that they
will not) hereafter seek registration of the Licensed Marks or any confusingly
similar trademarks, service marks, trade names or domain names in its own name
or in the name of Licensee’s Subsidiaries.

 

  (d) Licensee agrees, and will obtain the agreement of Licensee’s Subsidiaries
and Licensee’s sublicensees, to cooperate with Licensor, at Licensor’s expense,
in the procurement of any registration of the Licensed Marks which Licensor may
choose to undertake at Licensor’s sole discretion, including, but not limited to
supplying evidence of use of the Licensed Marks to Licensor.

 

6. Infringement.

 

  (a) In the event that Licensee, any of Licensee’s Subsidiaries or Licensee’s
sublicensees becomes aware of any unauthorized use of the Licensed Marks in the
Territory, or of any uses of confusingly or substantially similar trademarks,
service marks, trade names or domain names, on or in connection with the
marketing, advertising or provision of similar products or services (each, an
“Unauthorized Use”), Licensee shall promptly provide Licensor with written
notice thereof.

 

  (b)

Licensor shall have the right, but not the obligation (except as otherwise
expressly provided in this Section 6(b) or in Section 6(c)), to challenge and
attempt to eliminate each Unauthorized Use. In the event that Licensor decides
to bring an enforcement action, Licensee shall reasonably cooperate (and shall
require Licensee’s Subsidiaries and Licensee’s sublicensees to reasonably
cooperate), at Licensor’s expense, with Licensor in investigating, prosecuting
and settling any enforcement action instituted by Licensor against any Person
engaging in an Unauthorized Use. Licensor may bring an action in the name of
Licensor alone or in the name of both Licensor and Licensee (including
Licensee’s Subsidiaries and Licensee’s sublicensees) with counsel of Licensor’s
choosing but at Licensor’s expense. Licensee, at its own expense, shall have the
right to participate with counsel of its own choice in the investigation,
prosecution and/or settlement of any such enforcement action instituted by
Licensor.

 

16



--------------------------------------------------------------------------------

 

 

Licensor shall retain any and all proceeds recovered in any such enforcement
action.

 

  (c) Subject to Section 6(b), neither Licensee, any Subsidiary of Licensee nor
any of Licensee’s sublicensees shall have the right to prosecute or settle an
infringement action against any Person who engages in an Unauthorized Use.

 

17



--------------------------------------------------------------------------------

 

7. Filing, Prosecution and Maintenance.

Licensor shall be responsible for and shall use commercially reasonable efforts
to file, prosecute and maintain all trademarks and domain names and related
registrations and registration applications for the Licensed Marks in the
Territory. Except and to the extent expressly provided herein, nothing contained
in this Branding Agreement shall be construed as:

 

  (a) requiring the securing or the maintaining of any intellectual property
protection for the Licensed Marks;

 

  (b) a warranty or representation as to the validity or scope of the Licensed
Marks;

 

  (c) an agreement to bring or prosecute actions or suits against third parties
for Unauthorized Use; or

 

  (d) conferring by implication, estoppel or otherwise any license or other
right under any other Intellectual Property, except as expressly granted herein.

 

8. Indemnification.

 

  (a) Licensee, on behalf of itself, Licensee’s Subsidiaries and Licensee’s
sublicensees, shall indemnify and hold harmless Licensor and its officers,
directors, stockholders, employees and agents from and against any and all
losses, claims, damages, liabilities, obligations, penalties, judgments, awards,
costs, and expenses, including without limitation the costs and expenses
(including reasonable attorney’s fees), as and when incurred, of investigating,
preparing or defending any action, suit, proceeding or investigation asserted by
a third party, to the extent caused by, relating to, based upon, arising out of
or in connection with the use of a Licensed Mark by Licensee or its Subsidiaries
or sublicensees on or after the Closing Date. Licensee’s indemnity obligation is
contingent upon Licensor giving (to the extent Licensor has received notice of
any such action, suit, proceeding or investigation), and Licensor shall give,
prompt written notice to Licensee of any action, suit, proceeding or
investigation asserted by a third party against Licensor or any of its
Affiliates to the extent caused by, relating to, based upon, arising out of or
in connection with such use of a Licensed Mark by Licensee or its Subsidiaries
or sublicensees on or after the Closing Date.

 

  (b)

Licensor, on behalf of itself and its Affiliates, shall indemnify and hold
harmless Licensee and its officers, directors, stockholders, employees and
agents from and against any and all losses, claims, damages, liabilities,
obligations, penalties, judgments, awards, costs, and expenses, including
without limitation the costs and expenses (including reasonable attorney’s
fees), as and when incurred, of investigating, preparing or defending any

 

18



--------------------------------------------------------------------------------

 

 

action, suit, proceeding or investigation asserted by a third party, to the
extent caused by, relating to, based upon, arising out of or in connection with
the use of a Licensed Mark by Licensor or its Affiliates prior to the Closing
Date. Licensor’s indemnity obligation is contingent upon Licensee giving (to the
extent Licensee has received notice of any such action, suit, proceeding or
investigation), and Licensee shall give, prompt written notice to Licensor of
any action, suit, proceeding or investigation asserted by a third party against
Licensee or any of its Affiliates to the extent caused by, relating to, based
upon, arising out of or in connection with such use of a Licensed Mark by
Licensor or its Affiliates prior to the Closing Date.

 

9. Assignment of Goodwill.

Licensee, on behalf of itself, Licensee’s Subsidiaries and Licensee’s
sublicensees, hereby assigns to Licensor any and all goodwill Licensee,
Licensee’s Subsidiaries or Licensee’s sublicensees may have accrued through any
use it may have made of the Licensed Marks through the Effective Date, and
agrees to and does hereby assign to Licensor any and all goodwill Licensee,
Licensee’s Subsidiaries or Licensee’s sublicensees may accrue through any use
they may make or have made of the Licensed Marks after the Effective Date.

 

10. Additional Licensed Schedule B Marks and Licensed Schedule C Marks.

The Parties may wish to extend this Branding Agreement to cover additional
trademarks, service marks, domain names, slogans, geographical indications,
trademark designs, logos or trade names owned by Licensor that it desires to
license to Licensee and Licensee’s Subsidiaries and, in such event, the Parties
agree that a letter agreement signed by both Parties shall be sufficient to
extend this Branding Agreement and all of the terms and conditions hereof to
such additional trademarks, service marks, domain names, slogans, geographical
indications, trademark designs, logos or trade names, if any.

 

11. Term and Termination/Cancellation.

The term of this Branding Agreement shall commence at the Effective Time, and
shall expire as described below, unless otherwise terminated, cancelled or
extended as provided in this Section.

 

  (a) Except and to the extent otherwise provided in this Branding Agreement,
the license granted pursuant to Section 2(a) of this Branding Agreement to phase
out use of the Licensed Schedule A Marks (the “Section 2(a) License”) shall
continue for the period of time set forth in Section 2(a), unless otherwise
terminated or cancelled in accordance with one of the provisions in
Section 11(d) below (the “Section 2(a) License Term”).

 

19



--------------------------------------------------------------------------------

 

  (b) With the exception of the expiration of the Section 2(a) License described
above and the Section 2(c) License described below, the provisions of this
Branding Agreement related to the license granted pursuant to Section 2(b) of
this Branding Agreement to use the Licensed Schedule B Marks, except as
otherwise provided in the approval for Special Directory Products (the “Section
2(b) License”), shall continue until the first to occur of (i) the expiration of
the term of the Publishing Agreement, (ii) as to any geographic area listed on
Schedule A-1 or A-2 or other Special Directory Products, the non-use or
cessation of use by Licensee of the Licensed Schedule B Marks on tangible media
Directory Products in such geographic area(s) for a continuous period of
twenty-seven (27) months, (iii) termination/cancellation of the Publishing
Agreement, or (iv) termination or cancellation of this Branding Agreement in
accordance with one of the provisions in Section 11(d) below (the “Section 2(b)
License Term”).

 

  (c) With the exception of the expiration of the Section 2(a) License and the
Section 2(b) License described above, the provisions of this Branding Agreement
related to the license granted pursuant to Section 2(c) of this Branding
Agreement to use the Licensed Schedule C Marks (the “Section 2(c) License”),
shall continue until the first to occur of (i) cessation of use by Licensee of
the Licensed Schedule C Marks, (ii) cessation of use by Licensee of the Licensed
Schedule B Marks, (iii) termination/cancellation of the Publishing Agreement, or
(iv) termination or cancellation of this Branding Agreement in accordance with
one of the provisions in Section 11(d) below (the “Section 2(c) License Term”).

 

  (d) Termination/Cancellation/Suspension.

 

  (i) This Branding Agreement and/or the Section 2(b) and/or 2(c) License may be
terminated and cancelled at any time by mutual written agreement of the Parties.

 

  (ii) Licensee may terminate this Branding Agreement at any time upon
delivering written notice to Licensor.

 

  (iii) If Licensee or any of its Subsidiaries voluntarily files for bankruptcy
or makes an assignment for the benefit of its creditors, or an involuntary
assignment or bankruptcy petition is made or filed against Licensee or any of
its Subsidiaries, Licensor may immediately terminate the rights and licenses
under Licensed Marks granted herein to the applicable entity, provided that
notwithstanding the foregoing, Licensor shall have no right to terminate the
rights and licenses under the Licensed Marks pursuant to this Section 11(d)(iii)
if Licensee and/or its Subsidiaries are reorganizing within the context of a
bankruptcy proceeding.

 

20



--------------------------------------------------------------------------------

 

  (iv) If Licensor reasonably determines that Licensee’s conduct of its Business
using the Licensed Marks materially does not meet the requirements set forth in
this Branding Agreement (each, a “Deficiency”), Licensor may notify Licensee in
writing, providing Licensee with a description of the Deficiencies (“Notice of
Deficiency”). Licensee shall cure the Deficiencies within thirty (30) days after
receipt of the Notice of Deficiency, and shall provide Licensor with evidence of
such cure. If a Deficiency is not cured to the reasonable satisfaction of
Licensor within forty-five (45) days following receipt of the Notice of
Deficiency, Licensor may terminate/cancel this Branding Agreement (including
Licensee’s license to identify itself as the official print directory publisher
of Licensor) with respect to the Service Area in which the Deficiency specified
in such Deficiency Notice occurred. Licensor may terminate this Branding
Agreement in its entirety if Licensor has terminated/cancelled this Branding
Agreement with respect to 20% or more of Licensor’s Subscribers (as defined in
the Publishing Agreement) in the Service Areas, such percentage determined by
using as a numerator the total number of Licensor’s Subscribers in the Service
Areas with respect to which this Branding Agreement has been
terminated/cancelled by Licensor and as a denominator the total number of
Licensor’s Subscribers in the Service Areas in which Licensee would be permitted
to use the Licensed Marks as set forth in this Branding Agreement had Licensor
not elected to terminate/cancel this Branding Agreement with respect to any such
Service Areas.

 

  (v)

If Licensee or any of its Subsidiaries (i) engages in the marketing, sale or
distribution of (A) any telecommunications, broadband access, internet
connectivity, wireless communications or other comparable or successor telephony
or voice or data products or services (“Telecommunication Services”) or (B) any
video-conferencing, television, cable, broadcast satellite, video-on-demand or
other video services (“Video Services”) in any Service Area, (ii) acts as a
sales agent for any Person with respect to the marketing, sale or distribution
of Telecommunications Services or Video Services (other than Licensor or its
Affiliates) in any Service Area or (iii) enters into a joint venture, strategic
alliance, product bundling, revenue sharing or similar arrangement with any
Person (other than Licensor or its Affiliates) pursuant to which such Person’s
Telecommunications Services or Video Services are offered, marketed, sold or
priced or otherwise provided in any Service Area in connection with Licensee’s
Directory Products (each of clauses (i), (ii) and (iii), a “Restricted Activity
Default”), Licensee shall be in default of this Agreement and Licensor may
provide written notice to Licensee specifying such Restricted Activity Default
in reasonable detail (an “Activity Default Notice”).

 

21



--------------------------------------------------------------------------------

 

 

For avoidance of doubt, the Parties acknowledge that it shall not constitute a
Restricted Activity Default if any owner or Affiliate of Licensee is a provider
of Telecommunications Services or Video Services outside of the Service Area, so
long as the activities set forth in clauses (i), (ii) and (iii) of the preceding
sentence are not occurring in any Service Area with respect to any of Licensee’s
Directory Products. So long as Licensee is in compliance with Section 4 (c), the
Standards, Section 3.3(a)(ii) of the Publishing Agreement, and all other
applicable provisions of this Agreement, the inclusion of advertising of a
provider of Telecommunications Services or Video Services in any Directory
Products shall not constitute a Restricted Activity Default. If within ninety
(90) days of Licensee’s receipt of any Activity Default Notice Licensee has not
cured the Restricted Activity Default specified in such Activity Default Notice,
Licensee may terminate/cancel this Branding Agreement (including Licensee’s
license to identify itself as the official print directory publisher of
Licensor) with respect to the Service Area in which the Restricted Activity
Default specified in such Activity Default Notice occurred. Notwithstanding the
foregoing, if Licensee provides Licensor with written notice disputing the
existence of the Restricted Activity Default specified in such Activity Default
Notice within ninety (90) days of Licensee’s receipt of such Activity Default
Notice, the Parties shall act in good faith to resolve such dispute and
determine the appropriate remedial action pursuant to a Breach Resolution
Process (as defined in the Publishing Agreement). If it is then determined that
the Restricted Activity Default specified in such Activity Default Notice
occurred and remains uncured, Licensor may terminate/cancel this Branding
Agreement (including Licensee’s license to identify itself as the official print
directory publisher of Licensor) with respect to the Service Area in which the
Restricted Activity Default specified in such Activity Default Notice occurred.
Licensor may terminate this Branding Agreement in its entirety if Licensor has
terminated/cancelled this Branding Agreement with respect to 20% or more of
Licensor’s Subscribers (as defined in the Publishing Agreement) in the Service
Areas, such percentage determined by using as a numerator the total number of
Licensor’s Subscribers in the Service Areas with respect to which this Branding
Agreement has been terminated/cancelled by Licensor and as a denominator the
total number of Licensor’s Subscribers in the Service Areas in which Licensee
would be permitted to use the Licensed Marks as set forth in this Branding
Agreement had Licensor not elected to terminate/cancel this Branding Agreement
with respect to any such Service Areas.

 

22



--------------------------------------------------------------------------------

 

  (vi) Upon any termination/cancellation of the Publishing Agreement pursuant to
Sections 6.1(a), 6.2(a) or 6.2(c) thereof, this Branding Agreement shall
terminate/cancel in its entirety.

 

  (vii) Upon any termination/cancellation of the Publishing Agreement pursuant
to Sections 6.1(b), 6.2(b) or 6.2(d) thereof, this Branding Agreement shall
terminate/cancel with respect to the applicable Service Area.

 

  (viii) If Licensor or its Affiliates cease providing service in a Service Area
pursuant to the terms of Section 3.9 of the Publishing Agreement, the Branding
Agreement shall terminate/cancel with respect to such Service Area.

 

  (ix) If there is a termination with respect to any geographic area set forth
on Schedules A-1 or A-2 pursuant to section 4.2(e) of the Non-Compete Agreement,
the Section 2(b) License granted hereunder with respect to such geographic area
shall terminate on the eighteen (18) month anniversary of the non-compete
termination.

 

12. Effect of Termination/Cancellation/Expiration.

Upon any termination, cancellation or expiration of this Branding Agreement or
of any Section 2(b) or 2(c) License, all rights of Licensee, Licensee’s
Subsidiaries and any authorized sublicensees to use the applicable Licensed
Marks in the manner provided for in this Branding Agreement shall revert
automatically to Licensor, and Licensee, Licensee’s Subsidiaries and all
authorized sublicensees shall immediately discontinue all use of the applicable
Licensed Marks and shall, at Licensee’s discretion, destroy or deliver to
Licensor all materials bearing the applicable Licensed Marks; provided that any
print directory products for which production has been completed prior to the
date of termination, and which cannot be reasonably modified to delete the
applicable Licensed Schedule B Marks therefrom, may be distributed by Licensee,
its Subsidiaries and all authorized sublicensees pursuant to the terms and
conditions of this Branding Agreement.

 

13. Specific Performance.

The Parties acknowledge and agree that Licensor would be irreparably damaged in
the event any of the provisions of this Branding Agreement or any sublicense are
not fully performed by Licensee or its Subsidiaries or sublicensees in
accordance with their specific terms or are otherwise breached by the Licensee
or its Subsidiaries or sublicensees and that in such event money damages would
be an inadequate remedy for Licensor. Accordingly, Licensee, on behalf of itself
and on behalf of Licensee’s Subsidiaries and sublicensees hereby agrees that the
Licensor shall be entitled to seek an immediate injunction to prevent any
breaches, including anticipatory or further breaches, of the provisions of this
Branding Agreement and any sublicense and to

 

23



--------------------------------------------------------------------------------

 

enforce specifically the terms and provisions hereof in any action instituted in
any federal, state or foreign court having jurisdiction, in addition to any
other remedy to which the Licensor may be entitled at law or in equity. It is
understood between the Parties that, in addition to the injunctive relief
mentioned above, the Licensor shall be entitled to any other relief which may be
deemed proper and customary, whether at law or in equity, as of the time such
relief is sought, subject to the limitations and restrictions, if any, set forth
in this Branding Agreement.

 

14. Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

This Branding Agreement shall be governed by and construed in accordance with
the substantive laws of the State of New York, without regard to the principles
of conflict of law thereof. Each of the Parties (i) consents to submit itself to
the personal jurisdiction of any Federal court located in the State of New York
or any New York state court in connection with any dispute that arises out of
this Branding Agreement, (ii) agrees that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court and (iii) agrees that it will not bring any action relating to this
Branding Agreement or any of the transactions contemplated hereby in any court
other than a Federal court sitting in the State of New York or a New York state
court. Each Party hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect to any litigation
directly or indirectly arising out of, under or in connection with this Branding
Agreement or any transaction contemplated hereby.

 

15. Severability.

If the application of any one or more of the provisions of this Branding
Agreement shall be unlawful under applicable law and regulation, then the
Parties will attempt in good faith to make such alternative arrangements as may
be legally permissible and which carry out as nearly as practicable the terms of
this Branding Agreement. Should any portion of this Branding Agreement be deemed
to be unenforceable by a court of competent jurisdiction, the remaining portion
hereof shall remain unaffected and be interpreted as if such unenforceable
portion were initially deleted.

 

16. Successors and Assigns.

This Branding Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns. Notwithstanding
anything to the contrary, Licensee may, upon prior notice to Licensor:
(i) assign, without the consent of Licensor, any of the rights and obligations
hereunder to any Affiliate of Licensee that is actually conducting the Business
of Licensee, provided that such Affiliate agrees in writing to be bound by the
terms and conditions of this Branding Agreement; or (ii) assign, without the
consent of Licensor, any of its rights and obligations hereunder to a third
party in connection with a sale of all or substantially all of the Business of
Licensee and Licensee’s Subsidiaries (whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise) in the Territory, provided that
such third party agrees in writing to be bound by the terms and conditions

 

24



--------------------------------------------------------------------------------

 

of this Branding Agreement. This Branding Agreement shall be freely assignable
and transferable by Licensor to its Affiliates, any assignee of the Licensed
Marks or any successor in interest of Licensor.

 

17. Further Assurances.

The Parties shall do and perform or cause to be done and performed all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments or documents, as the other Party may
reasonably request in order to carry out the intent and purposes of this
Branding Agreement.

 

18. Notice.

All notices and other communications under this Branding Agreement shall be in
writing and shall be deemed to have been duly given when delivered personally,
delivery charges prepaid, or five (5) Business Days after being sent by
registered or certified mail (return receipt requested), postage prepaid, or
three (3) Business Days after being sent by an internationally recognized
express courier service, postage or delivery charges prepaid, to the Parties at
their respective addresses stated on Schedule 18. Notices may also be given by
facsimile and shall be effective on the date transmitted if confirmed within
twenty-four (24) hours thereafter by a signed original sent in the manner
provided in the preceding sentence. Any Party may change its address for notice
and the address to which copies must be sent by giving notice of the new address
to the other Party in accordance with this Section 18, except that any notice of
such change of address shall not be effective unless and until received.

 

19. Amendment; Waiver.

This Branding Agreement may be amended only by agreement in writing of all
Parties. No waiver of any breach of, or default under, this Branding Agreement
shall constitute a waiver of any other breach of, or default under, this
Branding Agreement, and no waiver shall be effective unless made in writing and
signed by an authorized representative of the Party waiving the breach or
default.

 

20. Entire Agreement.

This Branding Agreement and Schedules A, B, C and D attached hereto contain the
entire agreement of the Parties with respect to the subject matter hereof and
thereof and supersede all prior understandings and agreements of the Parties
with respect thereto.

 

21. Headings.

All captions and headings in this Branding Agreement are for purposes of
convenience only and shall not affect the construction or interpretation of any
of its provisions.

 

25



--------------------------------------------------------------------------------

 

22. No Agency.

Nothing herein shall be construed as creating any agency, partnership or other
form of joint enterprise between Licensor and Licensee.

 

23. Survival.

The provisions of Sections 1, 3, 4, 5, 7, 8, 9, and 11 through 26 shall survive
the termination, cancellation or expiration of this Branding Agreement and
continue in full force and effect thereafter.

 

24. Negation of Other Rights and Licenses.

Except and only to the extent expressly set forth in Section 2 of this Branding
Agreement, or as expressly set forth in the Related Agreements, Licensee, on
behalf of itself and its sublicensees, agrees that no other rights or licenses,
express or implied, are granted under any other intellectual property rights of
Licensor or its Affiliates.

 

25. Counterparts; Facsimile.

This Branding Agreement may be signed and delivered either originally or by
facsimile, and in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

26. Usage.

All terms defined herein have the meanings assigned to them herein for all
purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined. “Include,” “includes” and “including” shall
be deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing, lithography and other means of
reproducing words in a visible form. Any instrument defined or referred to
herein means such instrument as from time to time amended, modified or
supplemented, including by waiver or consent and includes references to all
attachments thereto and instruments incorporated therein. References to a Person
are, unless the context otherwise requires, also to its successors and assigns.
Any term defined herein by reference to any instrument has such meaning whether
or not such instrument or Law is in effect. “Shall” and “will” have equal force
and effect. “Hereof,” “herein,” “hereunder” and comparable terms refer to the
entire instrument in which such terms are used and not to any particular
article, section or other subdivision thereof or attachment thereto. References
in an instrument to “Section” or another subdivision or to an attachment are,
unless the context otherwise requires, to a section or subdivision of or an
attachment to such instrument. References to any gender include, unless the
context otherwise requires, references to all genders, and references to the
singular include, unless the context otherwise requires, references to the
plural and vice versa.

 

26



--------------------------------------------------------------------------------

 

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Branding Agreement to be
executed in duplicate originals by its duly authorized representatives as of the
date first above written.

 

VERIZON LICENSING COMPANY By:  

/s/ Leonard C. Suchyta

Name:

 

Leonard C. Suchyta

Title:

 

VP & Associate General Counsel

 

IDEARC MEDIA CORP. By:  

/s/ Katherine J. Harless

Name:

 

Katherine J. Harless

Title:

 

President

 

28



--------------------------------------------------------------------------------

 

SCHEDULE A

Licensed Schedule A Marks

 

1. Trademarks

ANY AND ALL TRADEMARKS CONTAINING “VERIZON”, “VZ”, “GTE”, “VISC”, “VIS”,
“VERIZON INFORMATION SERVICES” OR ANY TRADEMARK OWNED BY LICENSOR OR ITS
AFFILIATES AND SIMILAR TO OR DERIVED FROM THE FOREGOING

 

2. Trade Names

Verizon Information Services Inc.

ANY OTHER NAMES CONTAINING “VERIZON”, “VZ”, “GTE”, “VISC”, “VIS”, “VERIZON
INFORMATION SERVICES” OR ANY NAME OWNED BY LICENSOR OR ITS AFFILIATES AND
SIMILAR TO OR DERIVED FROM THE FOREGOING

 

3. Domain Names

ANY OTHER DOMAIN NAMES CONTAINING “VERIZON”, “GTE”, “VISC”, “VIS” OR “VERIZON
INFORMATION SERVICES” OR ANY DOMAIN NAME OWNED BY LICENSOR OR ITS AFFILIATES AND
SIMILAR TO OR DERIVED FROM THE FOREGOING

 

29



--------------------------------------------------------------------------------

 

SCHEDULE B

Licensed Schedule B Marks

 

1. Trademarks

VERIZON

LOGO [g53272img104-31.jpg]

 

30



--------------------------------------------------------------------------------

 

LOGO [g53272img104-32.jpg]

 

2. Trade Names

NONE

 

3. Domain Names

NONE

 

31



--------------------------------------------------------------------------------

 

SCHEDULE C

Licensed Schedule C Marks

 

1. Trademarks

Verizon

LOGO [g53272img104-33.jpg]

 

2. Trade Names

NONE

 

3. Domain Names

NONE

 

32